Citation Nr: 1106662	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea, to include as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel






INTRODUCTION

The Veteran served on active duty from September 1988 to October 
1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was before the Board in December 2008, at which time 
the Board denied the Veteran's claims of entitlement to service 
connection for sleep apnea and entitlement to an initial rating 
in excess of 10 percent for hypertension.  The Veteran appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2010, while the case was 
pending at the Court, the VA Office of General Counsel and the 
appellant's attorney filed a joint motion for partial remand, 
requesting that the Court vacate and remand the Board's December 
2008 decision with respect to the sleep apnea issue.  In 
September 2010, the Court granted the joint motion, vacating the 
Board's December 2008 denial of service connection for sleep 
apnea and remanding the claim to the Board for compliance with 
directives that were specified by the joint motion.

In an August 2010 decision, the Board remanded the Veteran's 
claim of entitlement to a compensable evaluation for 
pseudofolliculitis barbae.  This issue has not yet been 
recertified to the Board and is thus not before the Board at this 
time.


FINDING OF FACT

The Veteran's sleep problems are attributed to sleep apnea, a 
known clinical diagnosis, which was not manifested in service and 
is not otherwise shown to be related to service.




CONCLUSION OF LAW

The Veteran does not have sleep apnea that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

The notice requirements of the VCAA require VA to notify the 
Veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the Veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes 
evidentiary development letters dated in November 2006 and May 
2007 in which the RO advised the appellant of the evidence needed 
to substantiate his service connection claim.  The appellant was 
also advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what evidence 
should be provided by VA.  The May 2007 letter provided specific 
information with respect to establishing entitlement to service 
connection as due to an undiagnosed illness.  Both notice letters 
further advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.  

The Board notes that the May 2007 notice letter was not 
issued prior to the initial adjudication of the Veteran's 
claim in March 2007.  His claim, however, was subsequently 
readjudicated in a June 2007 statement of the case and a 
July 2007 rating decision.  Thus, any deficiencies in the 
timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  Specifically, the 
Board finds that all obtainable evidence identified by the 
Veteran relative to the issue decided herein has been obtained 
and associated with the claims folder.  In particular, the Board 
notes that the RO obtained the Veteran's service treatment 
records, his VA medical records, and his available private 
treatment records.  While additional VA medical records have been 
added to the record following the Board's December 2008 denial, 
they do not address the Veteran's sleep apnea.  It is therefore 
not necessary to remand this claim to the RO for review.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  

The Board notes that the Veteran has not been scheduled for or 
provided with a VA examination for the claim of entitlement to 
service connection for sleep apnea.  However, as will be 
discussed in more detail below, the Board finds that an 
examination is not necessary to decide this claim due to a lack 
of competent lay or medical evidence of sleep apnea in service.  
In essence, there is no credible lay evidence of a continuity of 
symptomatology since service, nor is there a competent etiology 
opinion of record that links this disability to the Veteran's 
military service, to include with his service in the Persian 
Gulf.  Therefore, a VA examination is not warranted for this 
claim.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for 
sleep apnea, to include as due to an undiagnosed illness.  He 
essentially contends that this disability is etiologically 
related to his service in the Persian Gulf.

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a 
Persian Gulf veteran who exhibits objective indications of a 
'qualifying chronic disability' that became manifest during 
service on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent during the presumptive period prescribed by the 
Secretary.  Effective December 18, 2006, VA extended the 
presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 
31, 2011 (for qualifying chronic disabilities that become 
manifest to a degree of 10 percent or more after active duty in 
the Southwest Asia theater of operations).  See 71 Fed. Reg. 
75669 (2006).  Furthermore, the chronic disability must not be 
attributed to any known clinical disease by history, physical 
examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a), (b).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).  As discussed in the December 2008 
opinion, the Board concedes that the Veteran served on active 
duty in the Armed Forces in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Thus, the Veteran is 
considered to be a Persian Gulf veteran for purposes of this 
decision.

However, because the Veteran has actually been diagnosed with 
sleep apnea, service connection based on the undiagnosed illness 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not 
available.  

The Board will thus consider whether entitlement to service 
connection is warranted on a direct basis.  In doing so, the 
Board will discuss the issues that were raised by the September 
2010 joint motion for partial remand.

The Board originally denied the Veteran's claim in December 2008 
based on a lack of nexus between the Veteran's disability and his 
military service.  Specifically, the Board noted a lack of 
evidence of sleep difficulties, sleep apnea, or other sleep-
related disorder in the Veteran's service treatment records, 
including at the time of his September 1993 separation 
examination.  The Board also observed that the Veteran's post-
service medical records contained no related complaints or 
findings for over a decade after his separation.

The December 2008 opinion also notes that the only nexus evidence 
of record linking the Veteran's sleep apnea to service comes from 
the Veteran himself.  As a lay person, the Veteran is not 
considered competent to provide a medical opinion requiring 
medical expertise.   See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The joint motion for partial remand states "remand is necessary 
for the Board to provide adequate reasons or bases as to the 
credibility of the lay statements of record and, if the Board 
finds them credible, the Board should determine whether a VA 
examination is required.  Additionally, remand is required for 
the Board to consider all favorable evidence of record."

Specifically, the joint motion notes that, "In his November 2006 
claim for service connection for sleep apnea, Appellant stated 
that it is likely his sleep is related to his service in the Gulf 
War."  It states that the Board acknowledged this assertion but 
"determined that Appellant was not competent to render an 
opinion linking his current disability to his military service, 
to include his service in Southwest Asia." 
As noted in the joint motion, there are circumstances in which a 
lay person may be competent to establish a diagnosis.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis of 
a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  

The joint motion directs that, "on remand, the Board should 
consider whether Appellant is competent to provide a nexus, 
statements as to observable symptoms, and a continuity of 
symptomatology in light of the applicable case law."  The Board 
should then determine the credibility of any competent evidence,  
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), and should 
consider whether a remand for a VA examination is warranted 
pursuant to McLendon, supra. 

The joint motion essentially directs the Board to consider the 
credibility and the competence of two pieces of evidence.  The 
first of these is the November 2006 nexus statement that is noted 
above.  In this statement, the Veteran asserts that "I also 
claim service connection for sleep apnea, for which I have been 
diagnosed, and is [likely] related to my Desert Storm/Gulf War 
experience."  

The Board finds that the November 2006 statement does not 
constitute competent medical nexus evidence.  The Board notes 
that, while the Veteran would be competent to report having 
experienced observable symptoms of sleep apnea (such as fatigue) 
since the time of his military service, his November 2006 claim 
does not actually assert such continuity of symptomatology since 
service.  Rather, this statement suggests a relationship between 
the Veteran's sleep apnea and his Gulf War service.  The question 
of whether the Veteran's sleep apnea is related to his Persian 
Gulf service despite not having been claimed to have arisen 
during such service is beyond the competence of a lay person.  
Jandreau, supra.  No medical professional has reviewed the 
Veteran's November 2006 assertions and endorsed a link between 
the Veteran's Persian Gulf service and his sleep apnea.  The 
Board therefore finds that the Veteran's November 2006 lay 
statement does not competently link his sleep apnea to his 
military service.

The second piece of relevant evidence in this claim is an August 
2006 private medical record from a sleep diagnostic center in 
which the Veteran reported that he "has a history of feeling 
sleepy."  According to the joint motion, "the Board failed to 
consider the favorable evidence noted above as to whether it 
alleged continuity of symptomatology."  Thus, a remand was 
required so that the Board may consider the credibility and 
probative value of the lay statement as reported in the August 
2006 medical record.

With respect to competence, the Board finds that the Veteran is 
indeed competent to report "a history of feeling sleepy."  The 
Board finds no reason to doubt the Veteran's credibility in this 
respect.  The Board notes, however, that the Veteran separated 
from service in October 1993, almost 13 years prior to the August 
2006 sleep diagnostic center record, and that the August 2006 
record contains no suggestion of the duration of the Veteran's 
reported sleepiness.  The record also contains no evidence that 
the Veteran sought medical treatment for his sleep apnea prior to 
August 2006, and there are no pertinent complaints noted in the 
Veteran's service treatment records.  The Board thus finds that, 
while the August 2006 private medical record is competent 
evidence of the Veteran's history of sleepiness, it is not 
competent evidence of continuity of sleepiness since service.  

The Board has again reviewed the remainder of the claims file and 
has found no assertions of continuity of sleep apnea 
symptomatology since service.  Nor does the record contain a 
competent medical opinion linking the Veteran's Persian Gulf 
service to his sleep apnea.  To this extent, a remand for a VA 
examination is not necessary, and direct service connection must 
be denied.  

Finally, the Board has considered whether a remand is warranted 
based on a theory of entitlement to service connection for sleep 
apnea based on in-service asbestos exposure, even though this 
theory has not been raised by the Veteran himself.  The Board 
finds, however, that, while the record does contain evidence of 
in-service asbestos exposure and sleep apnea, there is no 
indication of nexus to satisfy the third McLendon requirement.  
That is, no medical professional has asserted a link between 
asbestos exposure and the Veteran's sleep apnea, and there is no 
lay suggestion, competent or otherwise, of such a relationship.  
The only evidence of causation appears in a September 2006 
private medical record reflecting that the Veteran was going to 
undergo a tonsillectomy and attempt to lose weight to see if his 
sleep apnea improves.  Thus, the Board finds that the evidence 
does not suggest a link between the Veteran's sleep apnea and in-
service asbestos exposure.

The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against 
this claim, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
entitlement to service connection for sleep apnea, to 
include as due to an undiagnosed illness and asbestos 
exposure, is not warranted. 


ORDER

Entitlement to service connection for sleep apnea, to include as 
due to an undiagnosed illness, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


